
	
		III
		110th CONGRESS
		2d Session
		S. RES. 454
		IN THE SENATE OF THE UNITED STATES
		
			February 14, 2008
			Mr. Durbin (for himself,
			 Mr. Hatch, Mr.
			 Menendez, Mr. Specter, and
			 Mr. Brown) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Designating the month of March 2008 as
		  MRSA Awareness Month.
	
	
		Whereas Methicillin-resistant Staphylococcus aureus (MRSA)
			 is a type of infection that is resistant to treatment with the usual
			 antibiotics and is one of the most common pathogens that cause
			 Healthcare-Associated Infections (HAIs) in the United States and in many parts
			 of the world;
		Whereas a study led by the Centers for Disease Control and
			 Prevention estimates that in 2005 more than 94,000 invasive MRSA infections
			 occurred in the United States and more than 18,500 of these infections resulted
			 in death;
		Whereas the percentage of Staphylococcus aureus infections
			 in the United States that are attributable to MRSA has grown from 2 percent in
			 1974 to 63 percent in 2004;
		Whereas the annual number of hospitalizations associated
			 with MRSA infections, including both HAIs and community-based infections, more
			 than tripled between 1999 and 2005, from 108,600 to 368,600;
		Whereas approximately 85 percent of all invasive MRSA
			 infections were associated with healthcare;
		Whereas serious MRSA infections occur most frequently
			 among individuals in hospitals and healthcare facilities, particularly the
			 elderly, those undergoing dialysis, and those with surgical wounds;
		Whereas individuals infected with MRSA are most likely to
			 have longer and more expensive hospital stays, with an average cost of
			 $35,000;
		Whereas there has been an increase in reported
			 community-acquired staph infection outbreaks, including antibiotic-resistant
			 strains, in States such as Illinois, New York, Kentucky, Virginia, Maryland,
			 Ohio, North Carolina, Florida, and the District of Columbia;
		Whereas clusters of community-acquired MRSA infections
			 have been reported since the late 1990s among competitive sports teams,
			 correctional facilities, schools, workplaces, military facilities, and other
			 community settings;
		Whereas a person who is not infected with MRSA can be a
			 vehicle for the transmission of infections through skin-to-skin contact;
			 and
		Whereas many instances of MRSA transmission can be
			 prevented through the use of appropriate hygienic practices, such as hand
			 washing and appropriate first aid for open wounds and active skin infections,
			 are followed: Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes the
			 need to apply what is already known about reducing the transmission of
			 infections in hospitals, effectively using diagnostics, and ensuring
			 appropriate use and utilization of antibiotics to meet patient and public
			 health needs;
			(2)recognizes the
			 need to pursue operational research to find the best ways of preventing
			 hospital- and community-acquired Methicillin-resistant Staphylococcus aureus
			 (MRSA) and developing new antibiotics for improving care for MRSA
			 patients;
			(3)recognizes the
			 importance of raising awareness of MRSA and methods of preventing MRSA
			 infections;
			(4)supports the work
			 of advocates, healthcare practitioners, and science-based experts in educating,
			 supporting, and providing hope for individuals and their families affected by
			 community and healthcare associated infections; and
			(5)designates the
			 month of March 2008 as MRSA Awareness Month.
			
